                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

DORIANA GRILLO,                                  )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )            No. 4:19CV00427 JCH
                                                 )
UNITED STATES OF AMERICA,                        )
et al.                                           )
          Defendants.                            )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the Motion of Jeffery B. Jensen, United States

Attorney for the Eastern District of Missouri, and Jane Berman Shaw, Assistant United States

Attorney for Said District to Dismiss William P. Barr and the United States Postal Service. (ECF

No. 6). The Plaintiff has not responded. The motion is fully briefed and ready for disposition.

       Defendant contends that Defendant Barr and Defendant United States Postal Service are

improper parties in a Federal Tort Claims Act case and should be dismissed. All actions brought

pursuant to the FTCA must be brought against the United States of America and not in the name

of the allegedly negligent agency, entity or employee. 28 U.S.C. §§ 2671-2680; 28 U.S.C. §

1346(b).    Therefore, this case is dismissed as to Defendant Barr and Defendant United States

Postal Service.

        Accordingly,

       IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss Parties (ECF No. 6) is

GRANTED.

Dated this 12th Day of June, 2019.

                                                 /s/ Jean C. Hamilton
                                                 UNITED STATES DISTRICT JUDGE
